Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I: claims 1-32 and 34, drawn to composition for conformational intra-tissue beta brachytherapy essentially composed of ethanol, ethylcellulose, dibenzylidene sorbitol, and at least one beta-emitting isotope in the form of micro-particles or nanoparticles, in organic or inorganic form; apparatus for conformational intra-tissue beta brachytherapy for injection of the therapeutic composition, dedicated to a conformational brachytherapy intra-tissue treatment, in which a straight needle is connected to the syringe containing the radioactive composition, and is used for percutaneous injections into the tissue to be treated; and a system for conformational intra-tissue beta brachytherapy, wherein the system is configured to implement a method for conformational intra-tissue beta brachytherapy consisting in: (a) defining a tumor target region, (b) defining an injection protocol such that the complete tumor area is reached by a needle, (c) injecting a needle with the apparatus for conformational intra-tissue beta brachytherapy, (d) depositing the composition for conformational intratissue beta brachytherapy, for the application in human or animal medicine.

Group II: claim 33, drawn to method for conformational intra-tissue beta brachytherapy consisting in: (a) defining a tumor target region, (b) defining an injection protocol such that the complete tumor area is reached by a needle, (c) injecting a needle with the apparatus according to claim 9, (d) depositing [[a]]the composition for conformational intra-tissue beta brachytherapy according to claims from 1 to 8, for the application in human or animal medicine.

Election of Species
A species election is required as described below.

As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), ‘the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.’ As stated in PCT Rule 13.2, “where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.”  Furthermore, Rule 13.2 defines ‘special technical features’ as ‘those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.’
The Groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I: claim 1, is a composition for intra-tissue beta brachytherapy comprising ethanol, ethyl cellulose, dibenzylidene sorbitol, and at least one beta-emitting isotope in the form of micro-particles or nanoparticles and an apparatus for injection of the therapeutic composition. Prior art exists which causes the composition for intra-tissue beta brachytherapy comprising ethanol, ethyl cellulose, dibenzylidene sorbitol and at least one beta-emitting isotope as claimed to lack a special technical feature.
	As taught by Fisher et al (US 20100056844, cited in IDS filed 7/23/2019): Fisher teaches a system, method and device for treating tumor cells for brachytherapy comprising administering microspheres containing a beta-emitting radiation source wherein the microspheres are formulated in a composition comprising a cellulose derivative, wherein these microspheres are configured to spread within a preselected target area and provide radiation therapy (Abstract; [0007-0010]; [0032]; [0037]; See entire document).
Fisher differs from the claims in that the document does not teach that the microspheres comprising a beta-emitting radiation source are formulated in a composition comprising a cellulose derivative, ethanol and dibenzylidene sorbitol.
	However, Santos, Fermandez and Alexandrov, as a whole, cure the deficiencies.
Santos et al (Viscoelastic properties of dibenzylidene sorbitol (DBS) physical gels at high frequencies, Rheol. Acta, p.3–11, September, 2011) teaches a composition comprising dibenzylidene sorbitol (DBS) and ethanol that form gels wherein DBS gels are thermal and mechanical reversible making them especially suitable to provide biomedical materials having a wide range of applications (Abstract, right column; See entire document).
Fermandez (USP 4477282) teaches that when ethyl cellulose (EC) is mixed with dibenzylidene sorbitol (DBS) gels, the presence of EC lowers the threshold level of the gellant (col.3, left column, lns.1-25), wherein suitable solvents for the DBS-EC gellant comprise a broad range of alcohols (col.3, left column, lns.1-25); col.4, lns.8-34; claims 1-9; See entire document).
Alexandrov et al (USP 3718138) teaches an apparatus relating to medical radiology comprising a syringe provided to inject a radioactive solution into a patient, wherein a radioactive isotope is dissolved in a non-active solution contained in the syringe, and the apparatus comprises remote operative control thereby providing radiation safety for medical personnel (Abstract; col.2, lns.1-65; col.4, lns.40-51; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composition comprising microspheres containing a beta-emitting radiation source for brachytherapy as taught by Fisher in accordance with the teaching of Santos, Fermandez and Alexandrov, as a whole, in order to provide a composition in the form of a DBS gel comprising dibenzylidene sorbitol (DBS), ethanol and ethyl cellulose, wherein the DBS gel is thermal and mechanical reversible and suitable for biomedical applications comprising administering the composition containing the beta-emitting radiation source using an apparatus, e.g., injection of the composition to a patient using a syringe, wherein the apparatus advantageously comprises remote operative control thereby providing radiation safety for medical personnel having a reasonable expectation of success.
Thus, the elements of the subject matter relating to claim 1 of Group I is at least obvious over the prior art.
As such, Group I does not share a special technical feature with Group II: claim 33. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Group I and II is broken.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Election of Species

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
If Group I or Group II is elected, then Applicants are required to elect a single species from a betting emitting isotope, e.g., 90Y (See claim 5).
Furthermore, Applicants are required to identify the claims encompassing the elected species including any claims subsequently added.
The species are independent or distinct because of the widely differing chemical and physical properties of the individual radioactive species constituting each species. Further, the species are independent or distinct because prior art applicable to one species would not necessarily be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
i) each species recites mutually exclusive characteristics, in this instance, each individual isoptope and compositions thereof would have different physical and chemical properties.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that
all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626